Citation Nr: 1128527	
Decision Date: 08/01/11    Archive Date: 08/10/11

DOCKET NO.  07-17 389A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for allergic rhinitis, claimed as a sinus disorder.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel

INTRODUCTION

The Veteran served on active duty from November 1989 to May 1990, from November 1990 to August 1991, and from February 2003 to May 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In April 2011, the Veteran testified before the undersigned at a Travel Board hearing in Philadelphia, Pennsylvania; a transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has allergic rhinitis that he believes is related to his service in Iraq in 2003 and 2004, specifically his conducting guard duty near, and sleeping in tents for several months close to, large burn pits.  A letter of record from the Director of the Compensation and Pension Service notes that studies were underway to assess the health effects of such exposures.  The Veteran submitted a statement dated in October 2006 from a private medical provider to the effect that the Veteran had been treated for allergic rhinitis since May 2005 and now had chronic symptoms.  In that provider's opinion, the Veteran's "tour of duty may have contributed to the symptomatology."

A VA general medical examination in May 2006 diagnosed allergic rhinitis, however the VA examiner did not provide an opinion as to whether the Veteran's allergic rhinitis is related to service.  Another examination is necessary in this case in order to determine the etiology of this claimed condition.  38 C.F.R. § 3.159 (c)(4).  Such an opinion is necessary for a determination on the merits of the claim.  See 38 C.F.R. § 3.159 (c)(4); See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any allergic rhinitis or sinus disorder.  The claims file must be made available to the examiner for review prior to the examination.  

Based on the examination and review of the record, the examiner is requested to provide an opinion as whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that any diagnosed allergic rhinitis or sinus disorder had its onset during active service or is related to any in-service disease or injury, to include the Veteran's exposure to burn pits in Iraq.  

All necessary tests should be performed and a detailed rationale for any opinion expressed should be provided.

2.  Then, readjudicate the claim on appeal.  If the decision with respect to the claim remains adverse to the appellant, he and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


